Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendments and remarks filed on 04/08/2021 are acknowledged and have been fully considered. Claims 27-47 and 49 are pending. Claim 27 is amended. Claims 1-26 and 48 were previously cancelled. Claims 27-47 and 49 are now under consideration on the merits. 
Response to Amendment
	The previous rejections of claims 27-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for New Matter are withdrawn in light of the amendments to claim 27 filed on 04/08/2021. Claim 27 is amended to delete the term “undiluted”. 

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-47 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oever (US 2003/0025896; Pub. Feb. 6, 2003; Of Record) in view of Chupp (US 5,656,499; Iss. Aug. 12, 1997; Of Record) and Houwen (US 6,225,124; Iss. May 1, 2001; Of Record).
Regarding claim 27; Oever teaches methods to determine volume, hemoglobin concentration of mammalian red blood cells (RBCs) in a sample (abstract).  Oever teaches taking a sample of whole blood sample (volume of 36.1µl) is deposited into a RBC cup which contains 10,513 µl of a Diluent-Sheath reagent (reads on diluting an undiluted sample of whole blood in a hematology analysis reagent in step a), mixing the diluted sample with a reticulocyte reagent where it is mixed and reticulocytes are stained (reads on the incubating step b), transporting the diluted sample to a sheathed optical flow cells for detection (reads on step d).  Oever teaches the cell stream passes through the flow cell, essentially one cell at a time and a beam of light, perpendicular to 
Oever does not teach the ingredients/compositions of the buffers used in the hematology analysis reagent (specifically a non-phosphate organic buffer) used in its methods, does not teach the time of incubation and does not teach that its methods comprise providing instructions when executed by a processor cause the hematology analyzer to perform steps d-g.
However, Oever teaches its methods to perform RBC differential analysis were performed using the apparatus, the CELL DYN 4000 hematology analyzer disclosed in Chupp (US 5,656,499) (see par. [0034]) and teaches the reagents/methods to perform the analysis are described in Chupp (see par. [0038,0039]). 
Chupp teaches its hematology analyzer comprises an automated cell analysis system that comprises an analyzer module 64 that aspirates samples, diluents and reagents, dilutes samples measures and collects data, transmits measured data to the data station module, and the analyzer module includes its own optical detectors, electronics, integrated and fully automated sample processor (col. 11 lines 32-45, Fig. 1). Chupp teaches an incubation time of 10 to 60 seconds is all that is necessary (col. 19 lines 15-20; Re. claim 27). Chupp teaches performing RBC cell analysis including 
In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method to perform MCV analysis of RBCs taught in Oever to include instructions that are executed by a processor which would cause the hematology analyzer to perform the method steps d-f in an automated fashion as disclosed by Chupp and the artisan would be motivated to do so because Oever teaches its methods are using the same apparatus (CELL DYN hematology analyzer) disclosed by Chupp and is using the same methods/reagents as disclosed by Chupp to perform the RBC analysis. It would have been obvious to the artisan to incubate the sample only for a period of 10-60 seconds during the staining step in the methods of Oever, because Chupp teaches that time is sufficient.
Regarding the step of dilution of a sample of whole blood in a hematology analysis reagent wherein the hematology analysis reagent comprises a non-phosphate organic buffer in step (a), Chupp teaches a multipurpose reagent comprising from 10 to 20mM of a non-phosphate buffer that is inert to the aldehyde component of the multipurpose reagent system and selected from organic buffers MES, MOPS, HEPES, acetate, citrate or other suitable buffers (col. 13 lines 10-24) and imidazole buffer, Tris buffers (col. 18 lines 60 – col. 19 lines 15).  Chupp teaches measuring RBC parameters such as MCV (col. 55 line 7) by diluting the undiluted sample of whole blood in a diluent/sheath reagent (see col. 54 section C, lines 14-22, patient blood sample 166 is deposited in cup 134 and diluted).  Chupp teaches the initial diluted blood sample is 
Oever and Chupp do not teach the diluent/sheath reagent which is used in the first dilution of the whole blood sample to comprise a non-phosphate organic buffer. 
Houwen teaches methods for computing MCV of red blood cells in a blood sample using automated hematologic analyzers (abstract, col. 1 lines 12-27).  Houwen teaches diluting the blood sample in a reagent comprising buffers selected from borate buffers, tris buffers, imidazole buffers (col. 4 lines 23-30), the reagent has a pH between 6.0-8.5 (col. 4 lines 21-22) and osmotic pressure of 150-400 mOsm/kg (col. 2 lines 40-43).
It would have been obvious to one of ordinary skill in the at the time of the instant invention to modify the diluent/sheath reagent in which the initial undiluted whole blood sample is first diluted into in the methods of Oever/Chupp such that it comprises a non-phosphate organic buffer selected from borate buffers, tris buffers, imidazole buffers as taught by Houwen.  One of ordinary skill in the art would be motivated to do so because Houwen teaches blood samples are diluted in buffers comprising these buffers (borate, tris, imidazole buffers) when computing MCV values of RBCs in automated hematology analyzers and the artisan is using an alternative buffer that is taught in the art to be used as diluent.  Further, since Chupp teaches the initial diluted blood sample (diluted in the diluent/sheath reagent) is diluted again in the multipurpose reagent, the artisan 
Regarding claim 28, Houwen teaches diluting the blood sample in a reagent comprising buffers selected from borate buffers, tris buffers, imidazole buffers (col. 4 lines 23-30). Chupp also teaches the analysis reagent can comprise a non-phosphate buffer selected from organic buffers MES, MOPS, HEPES, acetate, citrate or other suitable buffers (col. 13 lines 10-24).
Regarding claims 31, 41, 44, Chupp teaches the analysis reagent to comprise a nonionic surfactant to reduce surface tension (a sphering agent) including n-dodecyl-d-maltoside at a concentration of 0.012 g/l (col. 24 lines 35-65). 
Regarding claims 34, 41, 45, Chupp teaches the osmolality adjusting component to sodium chloride, potassium chloride (col. 20 lines 40-50). 
Regarding claims 36, 37, 41, 47, Chupp teaches the reagent to comprise antimicrobial agents/preservative Proclin 300 at a concentration of 0.055% (col. 19 lines 55-65, col. 20 lines 50-55). 
Regarding claim 38, 39, Houwen teaches the reagent has a pH between 6.0-8.5 (col. 4 lines 21-22) and the osmotic pressure of 150-400 mOsm/kg (col. 2 lines 40-43). Houwen teaches reagents with a pH of 7.8 and osmotic pressure of approximately 250 mOsm/kg adjusted with sodium chloride (col. 6 lines 27-31). Chupp also teaches the analysis reagents to have a pH from about 6.0 to about 8.0, the osmolality adjusted to 
Regarding the concentration of the different components in the hematology analysis reagent in claims 29, 30, 32, 33, 35, 41, Oever/Chupp/Houwen teaches all the same components as the instant claims for the same purpose and in similar concentration ranges. Chupp teaches a reticulocyte reagent comprising 20mM to about 50mM of a buffer selected from imidazole buffer, Hepes buffer, Tris buffer (a non-phosphate organic buffer), a pH from about 6.0 to about 8.0, the osmolality adjusted to about 230 -340 mOsm/l with a mono or divalent alkali salt, a non-ionic surfactant (from about 5mg/dl to about 1.0g/dl depending on the surfactant (which facilitates membrane permeation – a sphering agent) (col. 18 lines 60 – col. 19 lines 15). Chupp teaches the analysis reagent to comprise a nonionic surfactant to reduce surface tension (a sphering agent) including n-dodecyl-d-maltoside at a concentration of 0.012 g/l (col. 24 lines 35-65).
The adjustment of particular conventional working conditions (e.g. concentration of reagents/buffers) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. 

Regarding claim 46, wherein the claim recites that the analyzing the light signals to determine MCV of the sample is conducted without the use of electrical impedance measurement, Oever teaches that MCV of the red blood cells in a sample can be computed only using light scatter/fluorescent signals and teaches that MCV values computed in its methods co-relate well with the values computed by using impedance signals (par. [0014], Fig. 8,9).  
The combination of Oever, Chupp and Houwen renders claims 27-47 obvious.

Claim 49 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oever (US 2003/0025896; Pub. Feb. 6, 2003; Of Record) in view of Chupp (US 5,656,499; Iss. Aug. 12, 1997; Of Record) and Houwen (US 6,225,124; Iss. May 1, 2001; Of Record) as applied to claims 27-47 above and further in view of Krockenberger (US 2011/0178716; Pub. Jul. 21, 2011; Applicant IDS; Of Record).
Oever teaches its MCV analysis methods uses light scatter signals and teaches the light scatter signals to include axial light scatter (ALL), intermediate angle scatter (IAS) and polarized side scatter (PSS) (par. [0065]). Oever does not teach using only ALL and IAS scatter signals to determine MCV. 
Krockenberger teaches methods to determine MCV of RBCs using scatter signals collected on hematology analyzer as disclosed by US 5,631,165 (par. [0025]). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art to modify the methods of Oever/Chupp/Houwen and use only ALL and IAS scatter signals to determine the MCV of RBCs instead of ALL/IAS/PSS scatter signals and the artisan would be motivated to do so because Krockenberger teaches one can determine MCV using only ALL and IAS signals and the artisan is using an alternate model to determine MCV of RBCs.  The combination of Oever, Chupp, Houwen and Krockenberger renders claims 49 obvious.

Response to Arguments
Applicant's arguments filed on 04/08/2021 have been fully considered but are not persuasive.  Applicants argue that Oever and Chupp do not teach the diluent/sheath reagent used in the first dilution of the whole blood sample to comprise a non-phosphate buffer (see page 6 last para. of remarks filed on 04/08/2021).  Applicants argue that Houwen does not provide a motivation to choose non-phosphate buffers from a generic teaching of a broad selection of buffers that it discloses.  Applicants argue that Houwen does not provide sufficient motivation to choose non-phosphate buffers because it states are not particularly limited: however, phosphate buffers, borate buffers, tris buffers, imidazole buffers, etc., are preferable” (see page 7). Applicants argue that Houwen only teaches examples with reagents containing only phosphate buffers and the only motivation to choose non-phosphate buffers is impermissible hindsight (see page 8).
These arguments are not persuasive because Houwen explicitly teaches diluting the blood sample in a reagent comprising buffers selected from borate buffers, tris buffers, imidazole buffers (see col. 4 lines 23-30) which are non-phosphate buffers. Chupp also provides a motivation to select non-phosphate buffers because it teaches a multipurpose reagent comprising from 10 to 20mM of a non-phosphate buffer that is inert to the aldehyde component of the multipurpose reagent system and selected from organic buffers MES, MOPS, HEPES, acetate, citrate or other suitable buffers (col. 13 lines 10-24) and imidazole buffer, Tris buffers (col. 18 lines 60 – col. 19 lines 15).  
As discussed above Chupp teaches the composition of the isotonic diluent/sheath reagent into which the whole blood sample is first diluted into, to comprise buffered isotonic salt solution capable of maintaining the pH of the reagent with 7.0-7.6 (col. 24 lines 36-39).  Chupp teaches the initial diluted blood sample is again diluted in the multipurpose analysis reagent and further analysis can be performed on the RBCs in the blood sample (see col. 58 section F, lines 27-33, diluted sample from 134 is diluted again in cup 136 with reticulocyte reagent).  It would have been obvious to one of ordinary skill in the at the time of the instant invention to modify the diluent/sheath reagent in which the initial undiluted whole blood sample is first diluted into in the methods of Oever/Chupp such that it comprises a non-
Regarding the argument that Houwen only teaches examples using phosphate buffers, a reference may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See MPEP 2123.  Houwen explicitly teaches diluting the blood sample in a reagent comprising buffers selected from borate buffers, tris buffers, imidazole buffers (see col. 4 lines 23-30).
Applicants also argue that non-phosphate buffers provide enhanced solubility of other components of the reagent (see page 8 para. 3 of remarks).  However, this is an inherent property of the non-phosphate buffer.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Houwen explicitly teaches diluting the blood sample in a reagent comprising buffers selected from borate buffers, tris buffers, imidazole buffers (see col. 4 lines 23-30) and Chupp teaches a multipurpose reagent comprising from 10 to 20mM of a non-phosphate buffer that is inert to the aldehyde component of the multipurpose reagent system and is selected from organic buffers MES, MOPS, HEPES, acetate, citrate or other suitable buffers (col. 13 lines 10-24) and imidazole buffer, Tris buffers (col. 18 lines 60 – col. 19 lines 15).  These buffers are the same buffers that are used in the instant claims.  Therefore the methods of Oever, Chupp and Houwen would also result in enhanced solubility of other components of the analysis reagent.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657